DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 9/20/2021.
Drawings
The drawings were received on September 20, 2004.  These drawings are approved.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 , "the reflector apparatuses " on line 8 should to be --the reflector apparatus and the at least one further reflector apparatus --;
 Appropriate correction is required.
Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form because claim being dependent on itself: “as claimed in claim 4” should be --as claimed in claim 1--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ullrich (US 2013/0038433 A1).
Regarding claim 13, Ullrich teaches an arrangement (see Fig. 3B, para [0031]) for
communication between motor vehicles (S and E), comprising:

installed in the curve 8 on the bordering building) of a curve (curve 8) or of a curve-like road in
an orientation such that said reflector apparatus deflects electromagnetic radiation in a
frequency band (radio beam R1) between 2.5 GHz and 7.5 GHz (a frequency in range 4 to 7 GHz
being between 2.5 and 7.5 GHz, see claims 4-6 in para [0034]) that is emitted by a first motor
vehicle (S), situated in a region of a curve entrance (street 2c being a curve entrance), toward
a second motor vehicle (E), situated in the region of a curve exit (street 2d being a curve exit for
the vehicle S traveling toward E), where the reflector has a non-planar surface (the reflector surface includes convex curvature, i.e. non planar, see para [0016]), and
where a yaw of the first motor vehicle (S) is changeable over at least a portion of a distance between the curve entrance and the curve exit such that the electromagnetic radiation (R1) is reflected (R2) by the reflector apparatus (7) over a range of vehicle yaw positions (As the vehicle S travels along the curve 8, the yaw of the vehicle is continuously changeable in reference to the R1 over the curvature region of 8 between the curve entrance and the curve exit as shown in Fig. 3B)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ullrich (US 2013/0038433 A1) in view of Kishigami et al. (US Pat No. 5,697,063).
Regarding claim 1, Ullrich teaches an arrangement (see Fig. 3B, para [0031]) for
communication between motor vehicles (S and E), comprising:

installed in the curve 8 on the bordering building) of a curve (curve 8) or of a curve-like road in
an orientation such that said reflector apparatus deflects electromagnetic radiation in a
frequency band (radio beam R1) between 2.5 GHz and 7.5 GHz (a frequency in range 4 to 7 GHz
being between 2.5 and 7.5 GHz, see claims 4-6 in para [0034]) that is emitted by a first motor
vehicle (S), situated in a region of a curve entrance (street 2c being a curve entrance), toward
a second motor vehicle (E), situated in the region of a curve exit (street 2d being a curve exit for
the vehicle S traveling toward E), where a yaw of the first motor vehicle (S) is changeable (As the vehicle S travels along the curve 8, the yaw of the vehicle is continuously changeable in reference to the R1 over the curvature region of 8 between the curve entrance and the curve exit as shown in Fig. 3B) at least a portion of a distance between the curve entrance and the curve exit such that the electromagnetic radiation (R1) is reflected (R2) by the reflector apparatus (7) then to the second vehicle (E),
but does not teach at least one further reflector apparatus, wherein the reflector
apparatuses are arranged at a fixed location in the outer region of the curve or of the curve-like
road in a distributed manner from one another such that the electromagnetic radiation is first reflected by the reflector apparatus and then reflected by the at least one further reflector apparatus.
However Kishigami et al. teaches a set of reflector (a master reflecting plane mirror, 26
and a slave reflecting plane mirror, 28) for a reliable and high quality electric wave transmission
between two antennas (23 and 24) which separated by a partition screen interrupting a signal
transmission.

effective filing date of the claimed invention to utilize two reflectors of Kishigami et al. as
mentioned above as a modification to Ullrich, such that the combination of two reflectors
would allow improved communications between two vehicles separated by a hill or any blockage that would hinder a reliable communication.
Regarding claim 2, Ullrich in view of Kishigami et al. teaches the arrangement as claimed in claim 1, wherein the reflector apparatus is secured to an existing building, mast or tree (using post or column for installation of reflectors, see para [0011]).
Regarding claim 4, Ullrich in view of Kishigami et al. teaches the arrangement as claimed
in claim 3, wherein the reflector apparatuses are secured in an orientation such that the
electromagnetic radiation emitted by the first motor vehicle (S) is reflected toward the at least
one further reflector apparatus (reflected toward a slave reflecting mirror) by the reflector
apparatus (a master reflecting mirror) and is deflected to the second motor vehicle (E) by said
further reflector apparatus (the slave reflecting mirror).
Regarding claim 5, Ullrich in view of Kishigami et al. teaches the arrangement as claimed in claim 1, further comprising a reflector (one side of the cube 7) configured to deflect electromagnetic radiation in the frequency band between 2.5 GHz and 7.5 GHz (a frequency in range 4 to 7 GHz being between 2.5 and 7.5 GHz, see claims 4-6 in para [0034]).
Regarding claim 6, Ullrich in view of Kishigami et al. teaches the reflector apparatus as claimed in claim 5, wherein the reflector is configured to deflect electromagnetic radiation in the frequency band between 5.8 GHz inclusive and 5.9 GHz inclusive (a frequency in range 4 to 7 GHz being between 2.5 and 7.5 GHz, see claims 4-6 in para [0034]).
Regarding claim 7, Ullrich in view of Kishigami et al. teaches the arrangement as claimed in claim 5, wherein the reflector comprises or consists of a metal sheet (see paras [0015] & [0030]).
Regarding claim 8, Ullrich in view of Kishigami et al. teaches the arrangement as claimed in claim 5, wherein a surface of the reflector is convexly curved in at least one direction (see para [0016]).
Regarding claim 10, Ullrich in view of Kishigami et al. teaches the arrangement as claimed in claim 5, wherein a surface of the reflector is planar (outside surface of a cube 7, see para [0016]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ullrich in view of Kishigami et al., and further in view of Fattouche et al. (US 2015/0270624 A1).
Regarding claim 9, Ullrich in view of Kishigami et al. teaches the arrangement as claimed in claim 5, wherein a surface of the reflector having convex curvature (para [0016]),
but does not teach a surface of the reflector having concavely curved in at least one
direction.
However Fattouche et al. teaches various non-flat shapes of reflectors including convex
as well as concave where the concave reflector reflecting planar waves inward to one focal
point for focusing waves offering a gain in efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to utilize a reflector with concave shape of
Fattouche et al. as mentioned above as a modification to Ullrich in view of Kishigami et al., such that the concave shaped reflector would allow to focus waves for a gain in efficiency.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich in view of Kishigami et al., and further in view of Usin Construction Co., Ltd (KR 20050083249A), herein after USIN.
Regarding claims 11-12, Ullrich in view of Kishigami et al. teaches the arrangement as claimed in claim 5,
but does not teach a heater for selectively adjusting the temperature of the reflector
(claim 11), and thermal insulation for passively protecting the reflector against icing (claim 12).
However, USIN teaches a heater (heating wires 10 in Fig. 2) for selectively adjusting the
temperature of the reflector (see Abstract), and thermal insulation (heating insulation material
14, see claim 10) for passively protecting the reflector against icing.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to implement heat wires and heat insulation
material of USIN to the metal sheet reflector of Ullrich modified by Kishigami et al.  for improving operability in worse weather conditions.
Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that Ullrich fails to teach amended claim 1 to include “at least one further reflector apparatus” which is fixed in a distributed manner with “the reflector apparatus”, and “a yaw of the first motor vehicle is changeable over at least portion of a distance between the curve entrance and the curve exit” so that the electromagnetic radiation is reflected from the reflector apparatus to the at least one further reflector apparatus, and the 
Regarding the yaw of a vehicle being changeable, the examiner notes that it is inherent since when a vehicle moving along curve road, the vehicle’s yaw would be constantly changeable by the mere fact of the vehicle is not traveling along a straight line. 
Regarding the combination of references, the examiner recognizes that references cannot be arbitrarily combine and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. It is noted that Ullrich, Kishigami et al. and Fattouche references are all related to a reflector reflecting an electromagnetic wave, where Ullrich reference is related to utilizing a reflector for better line of sight transmission between two vehicles approaching a curve road in order to overcome signal blockage due to building structures, Kishigami et al. reference is utilizing two reflectors for faster and high quality signal transmission between two antennas when the signal transmission is interrupted by the furniture or a partition wall, and Fattouche et al. reference is for a passive reflector having various surface type for a better efficiency. The examiner notes that the test for combining reference is what the combination of disclosure taken as a whole would suggest to one of ordinary skill in the art. The examiner also notes that utilizing two reflectors instead of a single reflector would cover the wider angle of incidence and reflection according to a law of reflection.
Therefore: claims 1-2 and 4-13 are remained to be rejected as discussed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

James Cho
Examiner, Art Unit 2844
	

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844